UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-2172


DANARA MCLAURIN,

                Plaintiff - Appellant,

          v.

VERIZON MARYLAND, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:14-
cv-04053-JKB)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danara McLaurin, Appellant Pro Se. Elena D. Marcuss, Adam Thomas
Simons, MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Danara McLaurin seeks to appeal the district court’s order

dismissing her employment discrimination complaint.     We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”     Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on August

27, 2015.     The notice of appeal was filed on September 29, 2015.

Because McLaurin failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          DISMISSED




                                  2